DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 in lines 13-16 recites “the heated heating liquid from the heating means of the heat pump is used to heat process liquid with a high temperature level of the first pasteurizing line” and in lines 20-22 recites “the heated heating liquid from the heating means of the heat pump is used to heat process liquid with a high temperature level of the second pasteurizing line”. It is unclear if the heated heating liquid heats the process liquid using a high temperature level, or if the process liquid itself has a high temperature level.
Regarding claim 1, claim 1 in lines 28-29 recites “the cooled cooling liquid from the cooling means of the heat pump is used to cool process liquid with a low temperature level of the first pasteurizing line” and in lines 34-35 recites “the cooled cooling liquid from the cooling means of the heat pump is used to cool process liquid with a low temperature level of the second pasteurizing line”. It is unclear if the cooled cooling liquid cools the process liquid using a low temperature level, or if the process liquid itself has a low temperature level. 
Regarding claim 7, claim 7 recites in lines 2-4, “cooling liquid is fed into the first cooling heat exchanger…in order to cool the process liquid with a low temperature level of the first pasteurizing line”. It is unclear if the cooling liquid cools the process liquid using a low temperature level, or if the process liquid itself has a low temperature level.
Regarding claim 1, The term “a high temperature level” in lines 15 and 21 in claim 1 is a relative term which renders the claim indefinite. The term “high temperature level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, The term “a low temperature level” in lines 29 and 35 in claim 1 is a relative term which renders the claim indefinite. The term “low temperature level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, The term “high actual cooling demand” in lines 43 in claim 1 is a relative term which renders the claim indefinite. The term “high actual cooling demand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 7, The term “a low temperature level” in lines 4-5 is a relative term which renders the claim indefinite. The term “low temperature level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, The term “a low temperature level” in lines 2-3 is a relative term which renders the claim indefinite. The term “low temperature level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 11, The term “a low temperature level” in line 2 is a relative term which renders the claim indefinite. The term “low temperature level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-6 and 8-9 are rejected based on their dependence on a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action
In claim 1 “shut off means” invokes 112(f), and the corresponding structure of “shut off means” as disclosed in the specification are open/close valves, metering devices, flow control valves (see PGPUB specification paragraph [0086]) and equivalents thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of in view of Shiba et al. US 2011/0203618.
Regarding claim 1, Sato discloses a method of operating a pasteurizing plant comprising a first pasteurizing line (Fig. 1). Sato discloses that in the first pasteurization line containers filled with foodstuff, which containers would obviously be sealed, are conveyed through at least one heating zone and subsequently through at least one cooling zone (Pg. 2, Description line 1-8, Pg. 14, lines 1-2, Pg. 5, lines 1-11, 20-22). Sato discloses that in the first pasteurization line the foodstuff is heated in the at least one heating zone by dispensing a temperature controlled process liquid onto the containers and the foodstuff subsequently is cooled in the at least one cooling zone by dispensing a temperature controlled process liquid onto the containers (Pg. 5, lines 15-23). 
Sato discloses a heating liquid (heating side secondary refrigerant) is heated by means of a heating means (condenser 136) of a heat pump (130) and a cooling liquid (cooling side secondary refrigerant) is cooled by cooling means (evaporator 132) of the heat pump (130) (Pg. 6, lines 1-18, 35-39).
Sato discloses that based on heating demand for the first pasteurizing line the heated heating liquid from the heating means (136) of the heat pump (130) is used to heat process liquid with a high temperature level of the first pasteurizing line by means of a first heating heat exchanger (142) (process water is heated with heating side secondary refrigerant) (Pg. 4, second paragraph, Pg. 5, line 27, Fig. 1).  
Regarding the process water having a high temperature level, it is noted that “high” is a relative term, and it is unclear what temperatures would constitute high temperature levels, and in any case, it would be obvious to supply process water at 144 that is already at a higher temperature in order to minimize the heat transfer required to obtain a desired higher temperature process water supplied through 146.
Sato discloses that the first heating heat exchanger (142) has a primary side operatively connected with the heating means (condenser 136) of the heat pump via liquid transport lines (140) and having a secondary side connected with an input line (144) and an output line (146) for process liquid of the first pasteurizing line (Pg. 6, lines 12-20).
Sato discloses that based on cooling demand for the first pasteurizing line the cooled cooling liquid from the cooling means (evaporator 132) of the heat pump is used to cool process liquid with a low temperature level of the first pasteurizing line by means of a first cooling heat exchanger (152) (process liquid is cooled with cooled cooling liquid) (Pg. 4 third paragraph, Pg. 7, lines 3-4, 9-10, Fig. 1).
Regarding the process water having a low temperature level, it is noted that “low” is a relative term, and it is unclear what temperatures would constitute low temperature levels. Sato discloses that while the water storage supply path 154 is connected to water tank 110a on the most upstream side, and high temperature water is supplied to the cooling side heat exchanger 152, that the present invention is not limited to this and a configuration may be adopted in which water such as the water storage tanks 110b and 110c on the downstream side of the water storage tank 110a is supplied to the cooling side heat exchanger 152 (Pg. 7, lines 17-19, Fig. 1). Since water 110b and 110c each have lower temperature water than 110a, Sato is seen to suggest that the process liquid having a low temperature level is cooled in the first cooling heat exchanger (152).
Sato discloses that the first cooling heat exchanger (152) has a primary side operatively connected with the cooling means of the heat pump (evaporator 132) having a primary side operatively connected with the cooling means of the heat pump via liquid transport lines (150) and having a secondary side connected with an input line (154) and an output line (156) for process liquid of the first pasteurizing line.
Claim 1 differs from Sato in the recitation that in the recitation that there is at least one shut off means arranged between solely the heating means of the heat pump and the first heating heat exchanger. Claim 1 differs from Sato in the recitation that there is at least one shut off means arranged between solely the cooling means of the heat pump and the first cooling heat exchanger.
Shiba discloses providing valve 128 between each heat exchanger (126) of the production line and the heat pump (110) for controlling the flow of coolant (Fig. 4A [0044], [0048]). It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba such that there is at least one shut off means arranged between solely the heating means of the heat pump and the first heating heat exchanger and such that there is at least one shut off means arranged between solely the cooling means of the heat pump and the first cooling heat exchanger in order to control the flow of heating and cooling liquid as desired. 
Claim 1 differs from Sato in the recitation that the pasteurization plant specifically comprises at least a second pasteurizing line and that based on heating demand for the second pasteurizing line the heated heating liquid from the heating means of the heat pump is used to heat process liquid with a high temperature level of the second pasteurizing line by means of a second heating heat exchanger, and based on cooling demand for the second pasteurizing line the cooled cooling liquid from the cooling means of the heat pump is used to cool process liquid with a low temperature level of the second pasteurizing line by means of a second cooling heat exchanger.
However, since the first and second pasteurizing lines are exactly the same and used to perform the same process, the modification of the pasteurization plant of Sato to specifically comprise at least a second pasteurizing line connected to the heat pump which is connected to the first pasteurizing line, which is exactly the same as the first pasteurizing line and performs the same process as the first pasteurizing line and the modification of the method of operating the plant of Sato to include using the heated heating liquid from the heating means of the heat pump to heat process liquid with a high temperature level of the second pasteurizing line by means of a second heating heat exchanger based on heating demand for the second pasteurizing line, and use the cooled cooling liquid from the cooling means of the heat pump to cool process liquid with a low temperature level of the second pasteurizing line by means of a second cooling heat exchanger based on cooling demand for the second pasteurizing line, is seen to be mere duplication of parts of the first pasteurizing line taught by Sato and it is noted that examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients includes duplication of parts (MPEP 2144.04.VI.B). 
Further regarding the features of the second pasteurizing line it is noted that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. (MPEP 2111.04.I)
Nevertheless, Shiba teaches the general use of a single heat pump for multiple processing lines ([0042], Fig. 1, 4A), therefore it would have been obvious to one of ordinary skill in the art to modify Sato such that the pasteurization plant specifically comprises at least a second pasteurizing line similar to the first pasteurizing taught by Sato and use the heat pump for both of the processing lines. Thus, Sato in view of Shiba makes obvious the modification of the pasteurization plant of Sato to specifically comprise at least a second pasteurizing line connected to the heat pump which is connected to the first pasteurizing line, and the modification of the method of operating the plant of Sato to include using the heated heating liquid from the heating means of the heat pump to heat process liquid with a high temperature level of the second pasteurizing line by means of a second heating heat exchanger based on heating demand for the second pasteurizing line, and use the cooled cooling liquid from the cooling means of the heat pump to cool process liquid with a low temperature level of the second pasteurizing line by means of a second cooling heat exchanger based on cooling demand for the second pasteurizing line.
Regarding the remaining limitation that thermal energy is transferred between the first and second lines based on actual cooling and heating demand of the first and second pasteurizing lines by cooling process fluid of one of the pasteurizing lines having a high actual cooling demand and transferring excess thermal energy generated thereby to the other of the pasteurizing lines having a high heating demand to heat the process liquid of said other pasteurizing line, since Sato already discloses utilizing a heat pump between multiple parts of a pasteurizing line in order to optimize the energy required to perform the pasteurization process and transferring energy by cooling process liquid and transferring the excess thermal energy generated to heat the process liquid of the pasteurizing line (‘723, Pg. 7, lines 3-14), it would have been obvious to one of ordinary skill in the art to modify the method of Sato in view of Shiba such that thermal energy is transferred between the first and second lines based on actual cooling and heating demand of the first and second pasteurizing lines by cooling process fluid of one of the pasteurizing lines having a high actual cooling demand and transferring excess thermal energy generated thereby to the other of the pasteurizing lines having a high heating demand to heat the process liquid of said other pasteurizing line, in order to optimize the energy required between all parts of each pasteurizing line. Further it is noted that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143).
Regarding claim 10, Sato in view of Shiba discloses that it was common practice to utilize a cooling tower to cool a cooling medium (‘723, Pg. 2, Description lines 9-11). Therefore, Sato is seen to make obvious the step of cooling the process liquid with a low temperature level of the first and/or second pasteurizing lines further by means of at least one additional cooling devices based on the cooling demand for the first and second pasteurizing lines.
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of Shiba et al. US 2011/0203618 in view of Hombucher US 2009/0139255.
 Regarding claim 2, claim 2 differs from Sato in view of Shiba in the recitation that based on the heating demand for the first and second pasteurizing lines, the heated heating liquid from the heating means of the heat pump is fed into an upper region of a heating liquid buffer tank and the heating liquid is fed back into the heating means of the heat pump from a lower region of the heating liquid buffer tank.
Hombucher discloses providing a heating system with a stratified buffer storage tank, where hot heat carrier is fed to its top side and colder heat carrier is removed from its bottom side, or cold heat carrier is fed to the bottom side while hot heat carrier is simultaneously removed at the top side ([0047], [0019], [0011]) in order to raise the temperature level of the heat carrier to the maximum possible energy quantity in the storage container ([0007]) in order to increase process efficiency ([0015]-[0027], [0054]). It would have been obvious to one of ordinary skill in the art to modify the method of Sato in view of Shiba to include the step of feeding the heated heating liquid from the heating means of the heat pump into an upper region of a heating liquid buffer tank and the heating liquid is fed back into the heating means of the heat pump from a lower region of the heating liquid buffer tank based on the heating demand for the first and second pasteurizing lines as taught by Hombucher in order to increase process efficiency.
Regarding claim 3, Sato in view of Shiba in view of Hombucher discloses that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger (142) in order to heat the process liquid with a high- temperature level of the first pasteurizing line (process water is heated with heating side secondary refrigerant having a high temperature level) (Pg. 4, second paragraph, Pg. 5, line 27, Fig. 1).
Claim 3 differs from Sato in view of Shiba in view of Hombucher in the recitation that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger from the upper region of the heating liquid buffer tank in order to heat the process liquid with a high temperature level of the first pasteurizing line and heating liquid from the first heat exchanger is fed back into the lower region of the heating liquid buffer tank.
Hombucher discloses providing a heating system with a stratified buffer storage tank, where hot heat carrier is fed to its top side and colder heat carrier is removed from its bottom side, or cold heat carrier is fed to the bottom side while hot heat carrier is simultaneously removed at the top side ([0047], [0019], [0011]) in order to raise the temperature level of the heat carrier to the maximum possible energy quantity in the storage container ([0007]) in order to increase process efficiency ([0015]-[0027], [0054]). It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba in view of Hombucher such that based on heating demand for the first and second pasteurizing lines, heating liquid is fed into the first heating heat exchanger from the upper region of the heating liquid buffer tank in order to heat the process liquid with a high temperature level of the first pasteurizing line and heating liquid from the first heat exchanger is fed back into the lower region of the heating liquid buffer tank in order to increase process efficiency. 
Regarding claim 6, claim 6 is rejected for the same reasons given above as for claim 2, as it is noted that Hombucher discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]). 
Regarding claim 7, claim 7 is rejected for the same reasons given above as for claim 3, as it is noted that Hombucher discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]).
Claims 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato JP 2012010723 (Google Patents Translation) in view of Shiba US 2011/0203618 in view of Hombucher US 2009/0139255 in view of Wortmann et al. US 2011/0271953.
Regarding claim 4, Sato in view of Shiba in view of Hombucher discloses that heated heating liquid from the heating means (condenser) is fed into the heating liquid buffer tank (2) via a hollow profile body (pipe) necessarily having an opening (‘255, Fig. 1, tank 2, pipe lines from 17, 14, 11).  
Claim 4 differs from Sato in view of Shiba in view of Hombucher in the recitation that the hollow profile body comprises openings within a section of its circumferential surface, the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into the heating means via a further hollow profile body with openings within a section of its circumferential surface, the further hollow profile body being arranged within the lower region of the heating liquid buffer tank such that all openings face towards a lower end of the heating liquid buffer tank.
Wortmann discloses a stratified storage tank where heated heating liquid from a heating means is fed into the buffer tank via a hollow profile body (55) comprising openings within a section of its circumferential surface (Fig. 6, 7), the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into the heating means via a further hollow profile body (55) with openings within a section of its circumferential surface, the further hollow profile body being arranged within the lower region of the heating liquid buffer tank such that all openings face towards a lower end of the heating liquid buffer tank (Fig. 6, 7, [0093], [0115], [0116]).
It would have been obvious to one of ordinary skill in the art to modify Sato in view of Shiba in view of Hombucher such that the heated heating liquid from the heating means is fed back into the heating liquid buffer tank via a hollow profile body comprising openings within a section of its circumferential surface, the hollow profile body being arranged within an upper region of the heating liquid buffer tank such that all openings face towards the upper end of the heating liquid buffer tank and wherein heating liquid is fed back from the heating liquid buffer tank into the heating means via a further hollow profile body with openings within a section of its circumferential surface, the further hollow profile body being arranged within the lower region of the heating liquid buffer tank such that all openings face towards a lower end of the heating liquid buffer tank as taught by Wortmann since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 5 is rejected for the same reasons given above as for claim 4.
Claim 8 is rejected for the same reasons given above as for claim 4, as it is noted that Hombucher and Wortmann discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]) (‘953, [0115]).
Claim 9 is rejected for the same reasons given above as for claim 4, as it is noted that Hombucher and Wortmann discloses that the storage container may be used for cold/hot heat carrier (‘255, [0065], [0047], [0040], [0046]) (‘953, [0115]).
Regarding claim 11, claim 11 is rejected for the same reasons given above as for claim 10.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but have not been found persuasive. 
On Pg. 15 Applicant argues that Sato teaches heating process liquid with a low temperature level by means of the heat pump and that this is exact opposite required by claim 1.
This argument has not been found persuasive, it first noted that is noted that “high” is a relative term, and it is unclear what temperatures would constitute high temperature levels. Sato does not give the specific temperature of the process water supplied at 144 for heating in the heat exchanger 142, however one of ordinary skill in the art would recognize that it would be obvious to supply process water at 144 that is already at a higher temperature in order to minimize the heat transfer required in the heat exchanger 142 to obtain a desired higher temperature process water supplied through 146.
On Pg. 15 Applicant argues that Sato teaches cooling process liquid with a high temperature level and that this is opposite of what is required by claim 1.
Regarding the process water having a low temperature level, it is noted that “low” is a relative term, and it is unclear what temperatures would constitute low temperature levels. Sato discloses that while the water storage supply path 154 is connected to water tank 110a on the most upstream side, and high temperature water is supplied to the cooling side heat exchanger 152, that the present invention is not limited to this and a configuration may be adopted in which water such as the water storage tanks 110b and 110c on the downstream side of the water storage tank 110a is supplied to the cooling side heat exchanger 152 (Pg. 7, lines 17-19, Fig. 1). Since water 110b (68°C) and 110c (58 °C) each have lower temperature water than 110a (78 °C), Sato is seen to suggest that the process liquid having a low temperature level is cooled in the first cooling heat exchanger (152).
On Pg. 17-18 Applicant argues that Shiba does not disclose that the heating side (piping 22) of their heat pump 10 is connected to at least two production lines. Applicant argues that Shiba mentions the possibility of use of more than one washing machine in [0042] but is silent at how they would be arranged and argues that a mere generalized mentioning of possibilities without specific disclosure should not be the basis for rejection of a claim where the claim requires specific arrangements. 
This argument has not been found persuasive, it is noted that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." MPEP 2145.IIII, and “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."” (MPEP 2141.III). In this case, the invention is merely a duplication of parts of all the elements attached to the heat pump of Sato and Shiba is predominantly being relied upon to show in general that multiple processing lines can be connected to a single heat pump, and that it was well within the ability of one of ordinary skill in the art to utilize a single heat pump for multiple processing lines, thus in taking the teachings of the prior art as a whole one of ordinary skill in the art would recognize that the pasteurization line of Sato can be duplicated with the duplicated processing line attached similarly to the single heat pump as the original pasteurization line.
In any case it is also noted in paragraph [0042] Shiba discloses that the number of washing machines can be changed instead of the above described embodiment, one of ordinary skill in the art would recognize that Shiba suggests that multiple washing machines can be used since Shiba only discloses that the washing machine is connected to the heating side of the heat pump one of ordinary skill in the art would recognize that multiple washing machines could be connected similar to how multiple devices are connected to the cooling side of the heat pump. Therefore, Shiba is seen to make obvious that the heating side of a heat pump can be connected to at least two production lines. Further it is noted that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792